Citation Nr: 0422621	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
not including post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from August 1988 to July 1992, 
and from February 1993 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In November 2000, the Board remanded this case to afford the 
veteran the opportunity to appear at a Board hearing, as he 
had requested.  At the time of the Board's remand, the issues 
on appeal including entitlement to increased ratings for 
lumbar muscle sprain, residuals of an injury to the left 
shoulder, and a hiatal hernia disability.  Pursuant to the 
Board's remand instructions, the RO contacted the veteran and 
offered him the opportunity to appear at a Board hearing in 
connection with his appeal.  In a November 2000 statement, 
however, he withdrew his hearing request and the matter was 
subsequently returned to the Board.

In an August 2002 decision, the Board denied the veteran's 
claims for increased ratings for his service-connected lumbar 
muscle sprain, residuals of an injury to the left shoulder, 
and a hiatal hernia disability.  The Board determined that 
additional development of the evidence was necessary with 
respect to the remaining issue of entitlement to service 
connection for a psychiatric disability.  Pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2003), the Board 
began the additional development action later that month.  In 
May 2003, after completing this additional development, the 
Board remanded the matter to the RO for due process 
considerations, in light of the invalidation of 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a September 2000 rating decision, the 
RO denied service connection for post-traumatic stress 
disorder (PTSD).  He submitted a notice of disagreement with 
the RO's decision and a statement of the case was issued to 
him in October 2000.  The veteran, however, did not perfect 
an appeal of the RO's decision within the applicable time 
period.  In July 2003, the veteran again requested service 
connection for PTSD.  In a February 2004 rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD.  
The veteran was notified of the RO's decision and his 
appellate rights in a February 2004 letter.  Because the 
record contains no indication that the veteran has initiated 
an appeal of the RO's decision, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD is not currently before the 
Board.  

Finally, the Board notes that the veteran previously 
appointed James W. Stanley, Jr., as his representative.  In a 
June 2002 letter, the RO notified the veteran that VA had 
revoked Mr. Stanley's authority to represent VA claimants and 
advised him of his right to select a new representative or to 
represent himself.  The veteran did not respond and therefore 
currently represents himself in this appeal.


FINDINGS OF FACT

1.  A psychiatric disability was not present in service or 
within the first post-service year.

2.  The veteran's current psychiatric disability is not 
causally related to his active service, any incident therein, 
or any service-connected disability, including a service-
connected low back disability.


CONCLUSION OF LAW

A psychiatric disability was not incurred during active 
service, may not be presumed to have been incurred in 
service, nor is a psychiatric disability causally related to 
or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in March 1999, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the July 2003 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim, as evidenced by the May 2004 supplemental 
statement of the case.  In summary, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded a 
VA medical examination in connection with this claim.  The 
examination report provides the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

Medical records corresponding to the veteran's first period 
of active service are negative for complaints or findings of 
a psychiatric disorder.  At his June 1992 military separation 
medical examination, the veteran denied a history of 
depression, excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort.  Psychiatric evaluation was 
normal.  

In July 1992, the veteran filed an application for VA 
compensation benefits, including service connection for 
several orthopedic disabilities.  His application is silent 
for any mention of a psychiatric disability.  In connection 
with his claim, he was afforded a VA medical examination in 
September 1992.  At that time, the examiner indicated that 
neurological examination, including physiology, psychiatric 
and personality, was normal.  

Medical records corresponding to the veteran's second period 
of active service are also negative for complaints or 
findings of a psychiatric disorder.  At his January 1993 
military enlistment medical examination, the veteran denied a 
history of depression, excessive worry, frequent trouble 
sleeping, and nervous trouble of any sort.  Psychiatric 
evaluation was normal.  

In March 1993, the veteran underwent a medical evaluation for 
purposes of weight control.  At that time, he denied 
depression.  

In November 1993, the veteran sought treatment for 
hypertension and headaches.  He reported that he was under a 
lot of stress at work and that his spouse was pregnant.  The 
assessment was borderline labile hypertension, probably with 
large emotional component, and tension headaches.  

At a March 1995 mental status evaluation, the veteran's 
behavior was normal, he was fully oriented, his mood and 
affect were unremarkable, his thinking process was clear, and 
his memory was good.  No psychiatric disorder was identified.  
At his March 1995 military separation medical examination, 
psychiatric evaluation was again normal.  On a report of 
medical history, the veteran denied a history of depression, 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  

In May 1995, the veteran filed another application for VA 
compensation benefits, including service connection for 
several orthopedic disabilities, as well as hypertension and 
headaches.  His application is silent for any mention of a 
psychiatric disability.  In connection with his claim, he was 
afforded a series of VA medical examinations in August and 
September 1995.  These examination reports are negative for 
complaints or findings of a psychiatric disorder.  

In a September 1995 rating decision, the RO granted service 
connection for hypertension with shortness of breath, a left 
knee disability, a low back disability, and a right hand 
disability.  

In June 1998, the veteran filed claims of service connection 
for arthritis, joint problems, and stomach problems, which he 
attributed to his service in the Gulf War.  His claim is 
silent for any mention of a psychiatric disability.

In connection with his claim, the RO obtained VA clinical 
records, dated from October 1996 to July 1998.  In pertinent 
part, these records show that in October 1996, the veteran 
participated in a VA Persian Gulf Registry examination.  At 
that time, he claimed that he had participated in combat 
patrols or other very dangerous duty more than 51 times, had 
come under enemy fire, and had been "in danger of being 
injured or killed (i.e. pinned down, overrun, ambushed, near 
miss, etc.)" more than 51 times.  He also indicated that he 
had witnessed chemical alarms.  The diagnoses included major 
depression.  Subsequent VA clinical records show treatment 
for depression.

The veteran was afforded a VA medical examination in October 
1998, at which he reported that he had served in the Persian 
Gulf from September 1990 to March 1991.  He indicated that he 
did not have to work with prisoners of war or work with dead 
bodies during his Gulf War service.  He indicated that had 
been a mechanic, working on engines, while in the Gulf.  He 
also indicated that he participated in the demolition unit in 
the combat engineers, blowing up bunkers that could have had 
chemicals in them.  He also indicated that he saw a SCUD 
explosion and had to wear a chemical suit.  The examiner 
reviewed the veteran's medical records and noted that he had 
been diagnosed as having depression.  

In a March 1999 rating decision, the RO denied service 
connection for major depression, noting that a psychiatric 
disorder had not been shown in service and that the record 
contained no evidence linking the veteran's current major 
depression to his active service or any incident therein.

The veteran duly appealed the RO's decision, claiming that 
his psychiatric disorder was secondary to his service-
connected low back disorder.  He also indicated that he had 
been diagnosed as having PTSD.  

In subsequent statements, the veteran outlined his claimed 
stressors.  He indicated that he had feared for his safety 
the entire time he was stationed in the Persian Gulf, 
including driving around in places where land mines could 
have been and fearing a SCUD missile attack.  He also 
indicated that his unit had blown up a bunker that supposedly 
had chemical weapons in it.  Finally, he indicated that he 
"saw death" during his Gulf War service, including "people 
who were burnt or shot up really bad or blown up."  

In a September 2000 rating decision, the RO denied service 
connection for PTSD.  The veteran did not perfect an appeal 
of the RO's decision.  

In January 2003, the veteran underwent VA psychiatric 
examination at which he claimed that he had felt depressed on 
and off since his Persian Gulf experiences.  He indicated 
that he had previously been treated for depression with 
medication for one month, but had stopped taking the 
medication as it had an affect on his job as a truck driver.  
He also indicated that he had attempted suicide in 1998, but 
had made no attempts since that time and was not currently 
under treatment for depression.  The examiner noted that the 
veteran's responses to questions regarding his depression 
were inconsistent.  Mental status examination revealed that 
he was fully oriented with soft speech which was within 
normal rhythm, rate and tone.  His speech was goal-directed.  
Although the veteran reported that he felt depressed, the 
examiner indicated that the veteran did not appear 
objectively depressed and did not report consistent symptoms 
of depression.  The veteran denied hallucinations, and there 
was no evidence of a thought disorder or delusions.  A 
Minnesota Multiphasic Personality Inventory-2 test was 
performed, but the results were invalid due to the veteran's 
overendorsement of symptoms.  A Beck's Depression inventory 
showed that the veteran endorsed mild to moderate depression.  
The diagnosis was dysthymia.  The examiner noted that the 
veteran had not been involved in combat during service.  He 
also noted that there was no evidence that the veteran 
currently had major depression or any other psychiatric 
disability secondary to his service-connected low back 
disability.  The examiner indicated that although the veteran 
may be expressing current symptoms of dysthymia, they were 
not related to or associated with his service experiences.  

In a July 2003 statement, the veteran indicated that he had 
PTSD and depression.  He indicated that he could not could 
not sleep at night due to bad dreams and could not work a 
normal job due to pain.  He indicated that he did not take 
any medication for his psychiatric symptoms as it would 
affect his job.  

VA clinical records, dated from March 2002 to April 2004 show 
that the veteran was seen during this period for several 
disabilities.  His problem list includes prolonged post-
traumatic stress, but it does not appear that the veteran 
received any psychiatric treatment during this period.  In 
February 2004, the veteran was counseled regarding symptoms 
of depression, but he indicated that he felt good and no 
longer felt depressed.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including a psychosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

III.  Analysis

As summarized above, the veteran's service medical records 
are silent regarding any complaint or finding of a 
psychiatric disability.  In fact, at his March 1995 military 
separation medical examination, psychiatric evaluation was 
normal and the veteran specifically denied a history of 
depression, excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort.  

Likewise, the Board observes that the post-service medical 
evidence of record is negative for any notations of a 
psychiatric disorder, including a psychosis, within the first 
post-service year.  For example, when the veteran underwent 
VA medical examinations in August and September 1995, no 
psychiatric disorder was identified.  The first notation of a 
psychiatric disorder was in October 1996, when depression was 
diagnosed during a Persian Gulf Registry examination.  

Moreover, the probative evidence of record contains no 
indication that the veteran's post-service psychiatric 
disorder is related to his active service, any incident 
therein, or any service-connected disability.  In fact, in 
January 2003, a VA medical examiner concluded that there was 
no evidence that the veteran currently had major depression 
or any other psychiatric disability secondary to his service-
connected low back disability.  In addition, the examiner 
indicated that the veteran's dysthymia was not related to or 
associated with his service experiences.  

The Board assigns great probative value and weight to this 
medical opinion.  This opinion is conclusive and reflects 
that it was based on a review of the veteran's medical 
records, a clinical examination of the veteran, as well as 
diagnostic testing.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical adviser also directly addressed the 
veteran's contentions and provided a rationale for his 
opinion.

In addition, the Board notes that there is no other medical 
evidence of record which contradicts this opinion.  While the 
veteran has argued that he currently has a psychiatric 
disorder as a result of his active service or his service-
connected disabilities, such opinion is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record.

After considering all of the evidence of record, the Board 
finds that service connection for a psychiatric disability is 
not warranted on a direct, presumptive, or secondary basis.  
See 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2003).  The 
probative evidence of record shows that a psychiatric 
disability was not present in service, within the first post-
service year, and is not causally related to the veteran's 
active service, any incident therein, or any service-
connected disability.  As the preponderance of the evidence 
is against the veteran's claim of service connection for a 
psychiatric disability, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, including depression, is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



